                                           Case 4:21-cv-02168-PJH Document 7 Filed 05/10/21 Page 1 of 1




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                                NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     MICHAEL A. LENA,                                 Case No. 21-cv-02168-PJH
                                                       Plaintiff,
                                   7
                                                                                          ORDER OF DISMISSAL
                                                 v.
                                   8
                                                                                          Re: Dkt. No. 2
                                   9     U.S. TREASURY DEPARTMENT /
                                         INTERNAL REVENUE SERVICE, ET
                                  10     AL. FRESNO,
                                                       Defendant.
                                  11

                                  12          This case was opened when plaintiff, a state prisoner proceeding pro se, wrote a
Northern District of California
 United States District Court




                                  13   letter to the court regarding prison conditions. In an effort to protect his rights, it was filed

                                  14   as a new case. Plaintiff was informed that he had not filed a complaint and was given

                                  15   twenty-eight days to do so. He also was sent a notice that he had not paid the filing fee

                                  16   or applied for leave to proceed in forma pauperis (“IFP”); again, he was allowed twenty-

                                  17   eight days to either pay the fee or file the application. A copy of the court’s form for

                                  18   applications to proceed IFP was provided with the notice. Twenty-eight days has passed

                                  19   and plaintiff has not submitted a complaint, IFP application or paid the filing fee. This

                                  20   case is therefore DISMISSED without prejudice. No fee is due. The pending motion

                                  21   (Docket No. 2) is DENIED.

                                  22          IT IS SO ORDERED.

                                  23   Dated: May 10, 2021

                                  24

                                  25                                                               /s/ Phyllis J. Hamilton
                                                                                                  PHYLLIS J. HAMILTON
                                  26                                                              United States District Judge
                                  27

                                  28
